Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/29/21 has been entered.
 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8, 10-11, 14-23 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The specification as originally filed does not provide support for the limitation “having only one compatibilizer, the only one compatibilizer is a first compatibilizer”.  
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-8, 10-11, 14-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 depends from claim 1.  Claim 1 recites that the first polymeric material, the second polymeric material or both have only one compatibilizer, the only compatibilizer is a first compatibilizer.  However, in claim 20, the first polymeric material is recited as having a second compatibilizer, having a different composition that the first compatibilizer as claimed in claim 1.  Therefore, the scope of claim 1 is not clear.  Does claim 1 intend to claim a nonwoven wherein the only compatibilizer present is the claimed first compatibilizer, or does the claim leave open the possibility of additional compatibilizers?  The scope of claim 1 is not clear.  Similarly, the scope of claims 20-23 is not clear.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the 

Claims 1-8, 10-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baker, Jr. et al, U.S. Patent No. 7,790,641 in view of WO 2017/091669.
Baker, Jr. et al, U.S. Patent No. 7,790,641 a nonwoven material comprising meltspun bicomponent fibers which may have a sheath/core structure wherein the sheath has a lower melting point than the core, wherein the sheath and core polymers are different, wherein one of the polymers can be polypropylene and where one can be polyethylene, wherein the nonwoven material is calendared to provide a smooth and compacted surface, wherein the layers can be spunbond, meltblown or a combination structure of both spunbond and meltblown layers and also teaches the claimed method of forming the structure.  See entire document, especially col. 9, lines 15-col. 10, line 22.  
Baker, Jr et al discloses that the material can comprise compatibilizers.  See col. 10, line 43.  
Baker, Jr et al differs from the claimed invention because it does not disclose the claimed compatibilizers.  
However, ‘WO ‘175 teaches a compatibilizer  in an amount of 7-12 wt%, (see abstract), for use compatibilizing polyethylene and polypropylene, (see abstract), wherein the compatibilizer comprises an up to 90% of a block composite wherein the clock composite includes a soft copolymer and a block copolymer having a soft and hard segment.  The soft segment and the soft copolymer can include up 75 percent ethylene with the remainder being propylene, wherein the soft segments are amorphous or substantially amorphous.  See 
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective date of the claimed invention to employ a compatibilizer as taught by WO ‘175 in combination with the fibers disclosed in Baker, Jr in order to provide improved inter component adhesion to the structure of Baker.
With regard to the claims as amended 7/29/21, WO ‘175 teaches the claimed first compatibilizer as claimed in claimed amounts and teaches the claimed second compatibilizer, (claim 20) in the claimed amounts.  See paragraph 0003 of WO ‘175.  The compatibilizer of  WO ‘175 also includes additional components.  However, the instant claims use “open” language, “A nonwoven fabric comprising”…..”a first component comprising a polymeric material”.  Therefore, the additional components of the compatibilizer are not clearly excluded by the claims as currently written, and can be considered to be additives which are present in the first and second polymeric materials, while the particularly claimed compatibilizers correspond to the claimed compatibilizers.  
Claims 17-20 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Baker in view of WO ‘175 as applied to claims above, and further in view of Lim et al, U.S. Patent No. 5,308,691 and Applicant’s disclosure of the prior art at paragraphs 0003-0006.
Baker discloses that the nonwoven is suitable for use in forming various structures including medical garments, wraps and other applications due to its breathability and liquid barrier properties.  
However, Baker does not disclose employing the sheets to form sterilizable packaging.
However, Lim teaches that nonwovens comprising spunbonded and meltblown layers formed from polyolefin fibers which are calendered to provide the porosity of the nonwoven and provide barrier properties are suitable for use in forming sterile packaging.  See col. 2, lines 32-64; col. 3, lines 44-67.  Applicant’s disclosure of the prior art teaches the particularly claimed structure and method of sterilizing per se were known in the art.  Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective date of the claimed invention to have employed the particular materials of Baker as modified by WO ‘175 to form the wall and/or window portion of the sterilizable package as disclosed in the disclosure of the prior art because of its excellent barrier properties and improved inter component adhesion.
Response to Arguments

Applicant’s arguments filed 7/29/21 have been fully considered.  Applicant argues that WO ‘175 requires four different components in their compatibilizer.  However, as set forth above, the claims as currently written do not preclude the additional components, because the claims employ open claim language and therefore the additional components could be considered to Ex parte Grasselli, 231 USPQ 393 (Bd. App. 1983), aff’d mem., 783 F.2d453 (Fed. Cir. 1984).  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH C IMANI whose telephone number is (571)272-1475.  The examiner can normally be reached on Monday-Wednesday 7AM-7:30; Thursday 10AM -2 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/ELIZABETH C IMANI/Primary Examiner, Art Unit 1789